Jackson, Justice.
When this case was before this court before, we held— 57 Ga., 567 — that the jury had made their calculation upon an erroneous principle, and laid down the rule in the 11th head-note, and the explanation thereof in the opinion of Justice Bleckley, by which the calculation should be governed. It appears from the verdict itself, and the exceptions of counsel for defendant to which it refers, and which it sustains, that this rule was not adhered to, and thus that the verdict is against the law and the evidence ; and injustice, according to our view, has been done complainants.
On this ground we reverse the judgment and award a new trial.
Judgment reversed.